Citation Nr: 9901450	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-27 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable evaluation for laparotomy, 
vagotomy, pyloroplasty and vagus nerve.  

2.  Entitlement to an increased evaluation for a left knee 
injury with degenerative joint disease, currently evaluated 
as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to April 
1995.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) Indianapolis, 
Indiana.  

The Board notes that initially this claim was adjudicated by 
the RO in Nashville, Tennessee.  The veteran subsequently 
moved to Indiana, and the claim was accordingly transferred 
to the RO in Indianapolis, Indiana.  


REMAND

The veteran seeks increased evaluations for his service-
connected disabilities.  It is noted that the veteran has 
been granted service connection for a left knee disability 
under the provisions of Diagnostic Code 5257. Under 38 C.F.R. 
§ 4.71a, knee impairment, involving recurrent subluxation or 
lateral instability, is rated 30 percent when severe, 20 
percent when moderate, and 10 percent when slight. Diagnostic 
Code 5257.  Limitation of flexion of the leg is rated 30 
percent at 15 degrees, 20 percent at 30 degrees, 10 percent 
at 45 degrees, and noncompensable at 60 degrees. Diagnostic 
Code 5260.  Limitation of extension of the leg is rated 50 
percent at 45 degrees, 40 percent at 30 degrees, 30 percent 
at 20 degrees, 20 percent at 15 degrees, 10 percent at 10 
degrees, and noncompensable at 5 degrees.  Diagnostic Code 
5261.  38 C.F.R. Part 4, Codes 5257, 5260, 5261 (1998).  

Neither of the most recent VA examinations, performed in 
November 1997, and in April 1995 documents the presence of 
recurrent subluxation or lateral instability.  In addition, 
X-rays of the left knee were apparently not taken.  As a 
result of the foregoing, the Board finds that the VA 
examinations were inadequate for rating purposes, see 38 
C.F.R. § 4.2 (1998), and thus the RO did not have sufficient 
medical evidence to form a complete evaluation, see 38 C.F.R. 
§§ 4.1, 4.7 (1998).  Therefore, a REMAND is warranted for a 
new examination, and for readjudication of the veteran's 
claim. 38 C.F.R. § 19.9 (1998).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court of Veterans 
Appeals (the Court) has interpreted 38 U.S.C.A. § 1155 as 
implicitly containing the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban.  The RO has 
not considered a separate rating for arthritis.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part. 38 C.F.R. § 4.40 
(1998).  The factors involved in evaluating, and rating, 
disabilities of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement. 38 C.F.R. § 4.45 (1998).  The recent 
examination reports do not discuss functional impairment due 
to the veterans left knee disability.  

The Board also notes that on examination by VA in April 1995, 
the veteran reported that he had not had any problem with his 
digestion and denied any changes in bowel habits.  When he 
was examined by VA in November 1997, the veteran reported 
having diarrhea 2 to 3 times a month lasting one day.  He 
also reported having heartburn every two or three days.  The 
veterans disability is rated under the provisions of 
Diagnostic Code 7348.  Under the criteria of Diagnostic Code 
7348, entitled 7348 "Vagotomy with pyloroplasty or 
gastroenterostomy," a 20 percent rating is warranted for 
recurrent ulcer with incomplete vagotomy.  A 30 percent 
rating is warranted for symptoms and confirmed diagnosis of 
alkaline gastritis, or of confirmed persisting diarrhea.  A 
60 percent rating is warranted for demonstrably confirmative 
postoperative complications of stricture or continuing 
gastric retention.  The Board notes that the veteran has not 
undergone any diagnostic tests in conjunction with evaluating 
his disability.  

In addition, the record shows that the veteran had a change 
of address during the course of this appeal.  In September 
1997, the RO sent a letter requesting information from the 
veteran regarding this appeal to his old address.  A response 
was not received.  While the letter was apparently not 
returned as undeliverable, the Board believes that the 
veteran should be permitted another opportunity to submit 
information pertinent to his claim since it is possible that 
he did not receive the request for information from the RO.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Veterans Appeals (Court) 
has held that the duty to assist includes the duty to obtain 
adequate and contemporaneous VA examinations, including 
examinations by specialists when indicated, and to obtain 
medical records to which the veteran has referred or which 
may be pertinent to the issues.  Littke v. Derwinski, 1 
Vet.App. 90 (1990); Hyder v. Derwinski, 1 Vet.App. 221 
(1991); Green v. Derwinski, 1 Vet.App. 121 (1991).  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet.App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his left knee 
and/or his gastrointestinal disability 
since service.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran which 
are not currently of record. 

2.  The RO should schedule the veteran 
for an examination by a board certified 
orthopedist, if available, to evaluate 
the veteran's service-connected left knee 
disability.  All indicated studies, 
including complete X-rays, should be 
performed.  Range of motion should be 
documented in degrees and the examiner 
should note any instability, or 
subluxation muscle spasms, painful motion 
or loss of lateral spine motion.  The 
examiner is requested to completely 
review the claims folder prior to the 
examination, and to clearly differentiate 
all manifestations referable solely to 
the veterans service-connected 
disability.  The examiner should also 
comment on the veterans employability.  
A complete rationale for all opinions and 
conclusions expressed should be given.  

3.  The RO should schedule the veteran 
for an examination by a board certified 
gastroenterologist, if available, to 
evaluate the veteran's service-connected 
digestive disability.  All indicated 
studies, including complete X-rays, 
should be performed.  A thorough history 
should be documented.  The examiner is 
requested to completely review the claims 
folder prior to the examination, and to 
clearly differentiate all manifestations 
referable solely to the veterans 
service-connected disability.  The 
examiner should also comment on the 
veterans employability.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

4.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand, and if any do not, it must be 
returned for corrective action.  

5.  Then the RO should take any other 
necessary action, and readjudicate the 
issues on appeal, considering all 
appropriate criteria and the requirements 
of Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) and DeLuca v. Brown, 8 Vet.App. 
202 (1995).  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's 
claims may be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
Supplemental Statement of the Case.  After allowing the 
veteran appropriate time to respond, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to the final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
